 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Thomas Clark,                                      No. CV-17-03105-PHX-DGC (ESW)
10                     Petitioner,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                     Respondents.
14
15
16          The Court has considered Plaintiff’s “Motion for Clarification of Line 17 and 18 at
17   PG-1 of Document #36-1 dated Filed on 2-13-2019.” (Doc. 37). The Order (Doc. 36)
18   speaks for itself. The Court noted in its Order (Doc. 36) that no response to Plaintiff’s
19   “Motion To Include Documents with Case File CV17-03105-PHX-DGC-ESW” (Doc. 35)
20   had been filed.
21          To the extent that Plaintiff is requesting the appointment of counsel, the request for
22   appointment of counsel was denied in the Court’s Order (Doc. 28) filed April 12, 2018.
23   Plaintiff has failed to meet his burden of proof for reconsideration of the Court’s Order
24   denying the appointment of counsel.
25          Motions for reconsideration should be granted only in rare circumstances. See
26   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
27   the district court (1) is presented with newly discovered evidence, (2) committed clear error
28   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
 1   controlling law.” School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255,
 2   1263 (9th Cir. 1993). See also LRCiv 7.2(g)(1) (“The Court will ordinarily deny a motion
 3   for reconsideration of an Order absent a showing of manifest error or a showing of new
 4   facts or legal authority that could not have been brought to its attention earlier with
 5   reasonable diligence”).
 6          Nothing in Plaintiff’s Motion shows that the Court committed clear error or that its
 7   prior decision was manifestly unjust. Plaintiff has not shown an inability to articulate his
 8   claims and present arguments to the Court, as exemplified by the instant motion. Nor has
 9   he shown a likelihood of succeeding on the merits.
10          The case is now fully briefed and pending a decision by the Court which will issue
11   in due course.
12          For the reasons set forth above,
13          IT IS ORDERED denying Plaintiff’s “Motion for Clarification of Line 17 and 18
14   at PG-1 of Document #36-1 dated Filed on 2-13-2019.” (Doc. 37).
15          Dated this 28th day of March, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
